IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN

 


NO. 3-93-436-CR
AND
NO. 3-93-437-CR


DENNIS PROCTOR,

	APPELLANT

vs.



THE STATE OF TEXAS,

	APPELLEE

 

FROM THE DISTRICT COURT OF TRAVIS COUNTY, 147TH JUDICIAL DISTRICT

NOS. 0921695 & 0924378, HONORABLE WILFORD FLOWERS, JUDGE PRESIDING
 



PER CURIAM
	Appellant seeks to appeal from a pretrial order of the district court overruling his
"plea in bar motion to dismiss because of double jeopardy."  By this motion, appellant sought the
dismissal, on prior jeopardy grounds, of indictments accusing him of possessing cocaine with
intent to deliver, engaging in organized criminal activity, and criminal conspiracy.  
	This Court is without jurisdiction of these interlocutory appeals for the reasons
stated in Apolinar v. State, 820 S.W.2d 792 (Tex. Crim. App. 1991).  Therefore, the appeals are
dismissed.

[Before Chief Justice Carroll, Justices Aboussie and Jones; Justice Aboussie Not Participating]
Dismissed on Both Causes
Filed:  August 25, 1993
[Do Not Publish]